department of the treasury internal_revenue_service washington d c date uilc number release date internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel assistant chief_counsel from subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue has there been a disposition of the surviving spouse’s income_interest in her qtip_trust for purposes of sec_2519 conclusion upon the facts received we conclude that this case should be conceded petitioner continues to receive income from the trust via the limited_partnership interests and thus this case is not the appropriate vehicle to assert the disposition argument facts petitioner is the beneficiary of a qtip_trust established pursuant to the terms of a_trust agreement dated date by her deceased spouse petitioner and her only daughter are co-trustees in date the assets of the trust consisted entirely of m on date petitioner gifted dollar_figurex1 to her daughter on date petitioner her daughter her daughter’s two children and the qtip_trust formed a family limited_partnership flp daughter contributed dollar_figurex2 for x1 general_partnership units and dollar_figurex3 in assets for x2 limited_partnership units each grandchild contributed dollar_figurex4 for x3 general_partnership interests petitioner contributed cash and securities totaling dollar_figurex5 in exchange for x4 limited_partnership units the qtip_trust contributed cash and securities totaling dollar_figurex6 for x5 limited_partnership units the partnership_agreement provides that the managing partner daughter has sole discretion with respect to distribution decisions the limited partners are prohibited from participating in the operation or management of the business of the partnership partnership interests may be transferred to parents and lineal_descendants with respect to other transfers the other partners have the exclusive right to purchase the interest for of its fair_market_value petitioner has continued to receive income distributions in approximately the same amounts that she would have received had the partnership not been created the commissioner issued a statutory_notice_of_deficiency on date which determined that petitioner was liable for a gift in the amount of dollar_figurex7 on the transfer of the assets from the trust to the flp the statutory notice did not state or imply any legal authority for its determination the rar suggested that the family limited partnership interests received in exchange for the assets had little or no value and thus a rudimentary gift on formation argument for the flp applied in light of the limited factual development and the high hazards_of_litigation appeals was willing to concede this case until it realized that the trust was a qtip_trust at that point appeals began to consider whether sec_2519 applied a field_service_advice was subsequently requested on this issue law and analysis under sec_2056 a marital_deduction is allowed for interests in property that pass from a decedent to a surviving_spouse this rule however is not without exceptions sec_2056 disallows the deduction for interests which will not remain in the spouse’s estate such as a life_estate in property with a remainder to the decedent’s children because spouse’s interest would terminate upon death there would be nothing left in the gross_estate to tax hence this type of interest is coined a terminable_interest nonetheless sec_2056 allows the deduction for certain special types of terminable interests specifically a deduction is allowed for qualified_terminable_interest_property placed in a_trust qtip_trust under b the entire value of both the life_estate and the remainder qualify for the marital_deduction a qtip_trust gives the spouse the right to income_for_life and a limited right to invade the principal but no right to appoint the remainder in order to qualify as qtip property three requirements must be met the property must pass from decedent the surviving_spouse must have a qualifying_income_interest_for_life in the property and decedent’s executor must elect to apply section b a qualifying_income_interest_for_life is the right to all the income from the property for the spouse’s life payable annually or more frequently and no one may have a power to appoint any part of the property to any person other than the surviving_spouse section b b ii i and ii if the surviving_spouse disposes of all or any part of the qualifying_income interest sec_2519 treats the spouse as having gifted the remainder yet there are several actions a surviving_spouse can take in regard to the trust without effecting a disposition of the qualifying_income interest the surviving_spouse has the right to force the trustee to make the property productive by for instance converting it to income producing assets so long as the surviving_spouse continues to have a qualifying_income_interest_for_life in the trust after the sale and reinvestment treas reg b -5 f and f as applied to the facts of our case petitioner’s conversion of the trust assets into flp interests is not the typical disposal of the income_interest envisioned under the provisions of sec_2519 by converting the trust assets into flp interests she has disposed of the corpus rather than the qualifying_income interest facially this appears to be a permissible conversion thus in order to invoke the conversion of the trust assets must work such a limitation on her right to the income as to amount to a disposition of that income although the conversion to partnership interests could yield this result it does not necessarily follow an investment in a partnership despite possible restrictions on distribution could be under the right circumstances a very lucrative investment moreover although the managing partner of the flp had the right to accrue and not distribute the partnership income the facts show that such has not been the case petitioner has continued to receive her income unabated since the formation of the flp no action of petitioner’s has affected her right to income from the trust that right still exists the fact that she might not in a hypothetical world actually receive income does not destroy her right to any income if such income exists moreover qtips can be originally funded with partnership interests or for that matter closely held stock both of these investments could distribute no income in any given year the right to annual income is not tantamount to a fixed_right to yearly income rather it is a right to any income to the extent it exists on at least an annual basis case development hazards and other considerations accordingly these factors render this case unfit to test the disposition issue and we recommend concession assistant chief_counsel cc dom fs by william c sabin senior technician reviewer passthroughs special industries field service division
